IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

STEPHEN C. ANONSEN, JR.,             NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-4856

REEMPLOYMENT
ASSISTANCE APPEALS
COMMISSION and WALMART
ASSOCIATES, INC.,

      Appellees.

_____________________________/

Opinion filed June 13, 2016.

An appeal from the Reemployment Assistance Appeals Commission.
Frank E. Brown, Chairman.

Stephen C. Anonsen, pro se, Appellant.

Cristina A. Velez, Appellate Counsel, Reemployment Assistance Appeals
Commission, Tallahassee, for Appellees.




PER CURIAM.

      AFFIRMED.

WOLF, WINOKUR, and WINSOR, JJ., CONCUR.